COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-07-352-CR
                               NO. 2-07-354-CR


BRYAN RAY ROE                                                     APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE

                                    ------------

            FROM THE 355TH DISTRICT COURT OF HOOD COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant Bryan Ray Roe appeals from two convictions for indecency with

a child–exposure. The trial court convicted him in each case and sentenced him

to confinement of ten years’ in each case, with the sentences to run

consecutively. In each case, Appellant’s court-appointed appellate counsel has

filed a motion to withdraw as counsel and a brief in support of that motion. In

the briefs, counsel avers that, in his professional opinion, these appeals are


      1
          … See Tex. R. App. P. 47.4.
frivolous. Counsel’s briefs and motions meet the requirements of Anders v.

California 2 by presenting a professional evaluation of the records demonstrating

why there are no arguable grounds for relief. Although Appellant was given an

opportunity to file a pro se brief, he has not done so.

      After an appellant’s court-appointed counsel files a motion to withdraw

on the ground that the appeal is frivolous and fulfills the requirements of

Anders, this court is obligated to undertake an independent examination of the

record.3 Only then may we grant counsel’s motion to withdraw.4

      We have carefully reviewed counsel’s briefs and the records. We agree

with counsel that these appeals are wholly frivolous and without merit; we find

nothing in the records that arguably might support the appeals. 5 Accordingly,

we grant counsel’s motions to withdraw and affirm the trial court’s judgments.

                                                 PER CURIAM

PANEL: DAUPHINOT, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)



      2
          … 386 U.S. 738, 87 S. Ct. 1396 (1967).
      3
       … See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);
Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no
pet.).
      4
      … See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351
(1988).
      5
      … See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App.
2005).

                                       2
DELIVERED: February 26, 2009




                               3